Citation Nr: 1234987	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include tuberculosis.

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for tremors of the left upper extremity, to include as secondary to a thyroid disorder.  

5.  Entitlement to service connection for a headache disorder, to include as secondary to a sinus disorder.  

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic lumbar spine strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1976 to September 1976, and in the Army from January 2003 to May 2004.  The Veteran also had unconfirmed periods of service in the Army Reserves between May 1986 and January 20, 2003, and between May 16, 2004, and July 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2005, the Veteran filed claims to establish service connection for tuberculosis, left upper extremity tremors, a thyroid disorder, a sinus disorder, headaches and bilateral hearing loss, among other disorders.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran enlisted in the Navy in June 1976.  Although the Veteran's June 1976 enlistment examination report noted a prior right tibial fracture necessitating bone grafts and resulting in a bone lesion, he was found to be qualified for service.  The examiner described the Veteran's lower extremity physical profile as a "2" and his physical category as a "B."  However, the Veteran's service treatment records reflect multiple complaints of right shin pain between July 1976 and August 1976.  As a result, the Veteran appeared before a Medical Board in September 1976, which recommended that the Veteran be discharged by reason of enlisted error because he failed to meet the enlistment physical standards.  Although the Veteran's service treatment records pertaining to this period of service are associated with his claims file, his personnel records, to include a DD Form 214 corresponding to this period of service, are not.  Upon remand, these records must be obtained by the RO.  

In May 1986, the Veteran enlisted in the Army Reserves.  The Veteran's DD Form 214 reflects that he had inactive service from May 1986 until January 21, 2003, when he was ordered to active duty.  After the Veteran was ordered to active duty, he was deployed to Iraq from March 2003 to March 2004.  Thereafter, he was released from active duty and transferred back to the Army Reserves on May 16, 2004.  The Veteran remained in the Army Reserves until he was transferred to the Retired Reserves in July 2007.  The Veteran's DD Form 214 does not account for his prior service in the Navy from June 1976 to September 1976.  

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

In light of above, the Board concludes that the Veteran's personnel records pertaining to his two periods of active duty as well as his service in the Army Reserves must be obtained and associated with the claims file.  These records are instrumental in determining the dates of ACDUTRA and INACDUTRA served between May 1986 and July 2007.  Since the Veteran's claims to establish service connection are dependent upon the nature of the Veteran's service at the time of the initial injury or onset of disease, confirmation of the  dates of any periods of ACDUTRA and INCADUTRA are necessary.  Also, these records may contain medical evidence associated with the September 1976 Medical Board which may affect the Veteran's service connection claims.  

Sinusitis

The Veteran's service treatment records from his period of active duty from June 1976 to September 1976 are devoid any instance of complaints of or treatment for symptomatology associated with a sinus disorder.  The Veteran's June 1976 entrance examination report reflects that he specifically denied symptomatology associated with such.  

The Veteran's treatment records dated in December 1989 and February 2001 from his service in the Army Reserves from May 1986 to December 2002 reflect that the Veteran suffered a septal perforation and underwent implantation of a plastic tube, also called "nasal plugs," due to inhalation of harmful chemicals "in the 1980's."  It is unclear whether the Veteran was in the Army Reserves at that time.  There are no private treatment records dated in the 1980's or pertaining to such a procedure associated with the Veteran's VA claims file, and the information contained within these records, if extant, could affect the Veteran's claim to establish service connection for a sinus disorder.  When VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain a copy of the private records pertaining to this treatment.  

An April 2003 service treatment record reflects that the Veteran experienced "possible carbon tetrachloride exposure" on April 21, 2003, but he denied experiencing respiratory distress at that time.  In a March 2004 Post-Deployment Health Questionnaire, the Veteran alleged exposure to carbon tetrachloride, fuels, to include JP 8, and smoke from burning trash and feces while he was stationed in Iraq.  Due to the Veteran's service in Iraq his claim has been expanded accordingly.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Veteran has not been provided notice of the laws and regulations pertinent to claims for service connection due to an undiagnosed illness under 38 C.F.R. § 3.317 (2011).  Upon remand, the Veteran and his representative should be provided such notice.  

VA treatment records dated in November 2008 and June 2010 reflect several instances of complaints of and treatment for symptomatology associated with chronic sinusitis.  The Veteran statements are considered competent evidence to report symptoms which he experienced first-hand.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was provided a VA otolaryngological examination in August 2011.  The VA physician who performed this examination noted that the Veteran had no current or history of sinus disease other than septal perforation which was incurred "in the 1980's" and opined that such was not aggravated beyond the normal progression of the disease during his active service.  

The Board concludes that the Veteran must be afforded another VA examination in connection with this because the stated opinion fails to address whether the Veteran's diagnosed sinus disorder may have been incurred during a period of ACDUTRA or INACDUTRA while serving in the Army Reserves or whether the Veteran demonstrated signs or symptoms involving the upper respiratory system which may be manifestations of an undiagnosed illness or a chronic multisymptom illness.  In light of above, the Board concludes that the November 2008 VA audiological and otolaryngological examinations are inadequate for the purposes of deciding the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

Right Ear Hearing Loss

The Veteran initially filed a claim to establish service connection for a bilateral hearing loss disability in June 2005.  That claim was denied by the RO in the April 2006 rating decision.  After the Veteran expressed disagreement with that decision and initiated the present appeal, the RO partially granted the Veteran's claim, establishing service connection for a left ear hearing loss disability; a noncompensable evaluation was assigned, effective June 9, 2005.  As such, his initial claim has been bifurcated and the issue remaining on appeal is entitlement to service connection for right ear hearing loss.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Audiometric testing completed in connection with the Veteran's June 1976 entrance examination reflected decibel losses in the Veteran's right ear, but these decibel losses did not approximate the criteria of a hearing loss disability.  Id.  As noted above, there is no separation examination report of record and the September 1976 Medical Board recommendation does not address the Veteran's hearing acuity or include audiometric test results.  

The Veteran's treatment records for his period of service in the Army Reserves reflects that he reported experiencing "ear, nose, or throat trouble" upon examination in May 1986, December 1989, December 1992, December 1997, October 1998 and February 2001, and both tympanic membranes were found to be normal and intact after irrigation of excessive earwax in May 1986 and December 1998.  It is unclear whether the Veteran's complaints of "ear, nose, or throat trouble" pertained specifically to his right ear or whether he was alluding to the aforementioned implantation of a plastic tube into his sinuses in the 1980's.  While the Veteran reported experiencing hearing loss in October 1998, and audiometric testing in May 1986, December 1992, December 1997 and February 2001 reflected decibel losses, the Veteran did not demonstrate a right ear hearing loss disability.  See 38 C.F.R. § 3.385.  

The Veteran was ordered to active duty and deployed to Iraq in March 2003.  The Veteran's service treatment records for this period of active duty do not reflect complaints of or treatment for a right ear hearing loss disability.  Although the Veteran, in March 2004, reported exposure to noise during his deployment, audiometric testing at that time showed decibel losses in the right ear that did not meet the criteria of a hearing loss disability.  Id. 

After the Veteran was transferred from active duty to the Army Reserves, he reported exposure to excessive noise, but denied experiencing hearing loss or wearing a hearing aid.  Again, although audiometric testing reflected decibel losses, such did not approximate the criteria for a right ear hearing loss disability.  Id. 

The Veteran was provided VA audiological and otolaryngological examinations in August 2011.  Audiometric testing completed in connection with the August 2011 VA audiological examination reflected a right ear hearing loss disability.  Id.  The VA audiologist who performed the August 2011 VA audiological examination provided a diagnosis of right ear hearing loss and opined that such was not incurred during his active duty because audiometric test results did not show a significant change in hearing acuity between "December (sic)" (February 2001) and November 2004.  The VA physician who performed the VA otolaryngological examination opined that the Veteran's right ear hearing loss was not incurred during his active duty, reasoning that audiometric testing showed that the hearing acuity in his right ear "only marginally changed" between February 2001 and November 2004 and noting the Veteran's history of occupational noise exposure of history of otitis media as a child.  

In light of above, the Board concludes that the Veteran must be afforded an additional VA examination in connection with this claim because the stated opinions fail to address whether the Veteran's diagnosed right ear hearing loss may have been incurred during a period of ACDUTRA or INACDUTRA while serving in the Army Reserves.  Accordingly, the Veteran must be provided another VA audiological examination to determine the nature and etiology of any right ear hearing loss disability which may be present.  

Headaches

The Veteran's service treatment records from his period of active duty from June 1976 to September 1976 are devoid any instance of complaints of or treatment for symptomatology associated with a headache disorder.  The Veteran's June 1976 entrance examination report reflects that he specifically denied symptomatology associated with such.  

Upon examination when entering the Army Reserves in May 1986, the Veteran denied experiencing frequent or severe headaches.  On a December 1989 examination report, the Veteran asserted that he experienced frequent or severe headaches.  In June 1991, the Veteran was involved in a motor vehicle accident and complained of a bump on top of his head.  The June 1991 treatment record, to include the rendered diagnosis, is largely illegible, but the Veteran was written and Individual Sick Slip due to the "injury."  While the Veteran denied experiencing a prior head injury at a December 1992 examination, he reported experiencing headaches in December 1997 and October 1998.  In his March 2004 Post-Deployment Health Questionnaire, the Veteran, again, denied experiencing frequent or severe headaches.  

In a November 2004 Report of Medical History, the Veteran reported experiencing "headaches behind [his] eyes," secondary to chronic sinusitis.  Due to the Veteran's November 2004 assertion and his service in Iraq, the Veteran's claim was expanded to include entitlement to service connection under the theories of secondary service connection and as due to an undiagnosed illness.  See Schroeder, 212 F. 3d at 1271; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. §§ 3.310, 3.317 (2011).  The Veteran has not been notified of the criteria to establish a service connection claim under either theory of entitlement.  Upon remand, the Veteran and his representative should be provided such notice.  

To the extent that the Veteran's claim to establish service connection for a headache disorder is, in part, dependent upon the disposition of his service connection claim for a sinus disorder, these issues are inextricably intertwined.  See 38 C.F.R. § 19.31 (2011); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2011) (en banc); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

While the Veteran's VA treatment records are silent for specific complaints of or treatment for headaches, he is competent to report symptomatology which he has experienced first-hand.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has not been afforded a VA examination in connection with his claim to establish service connection for a headache disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

As determined above, the Veteran's assertions concerning experiencing symptomatology associated with a headache disorder are competent.  Further, the Veteran's service treatment records demonstrate complaints of and treatment for headaches during his service in the Army Reserves.  The Board finds that there is an indication that the Veteran's headache symptoms may be related to his active duty service or his alleged sinusitis, but there is insufficient competent evidence to make a determination on the claim.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination in connection with this claim.

Thyroid Disorder and Tremors of the Left Upper Extremity

The Veteran's treatment records from his active duty are devoid any evidence of a thyroid disorder or tremors of the left upper extremity.  The Veteran specifically denied experiencing "thyroid trouble" on his June 1976 entrance examination.  The Veteran demonstrated low thyroid stimulating hormone (TSH) levels upon blood testing on May 18, 2004, although his free T3 and free T4 levels were normal.  Thereafter, the Veteran was referred for an endocrinology consultation in August 2004, which noted depressed TSH levels with normal free T3 and free T4 on further testing at that time.  Hyperthyroidism was diagnosed, but it was noted that such was asymptomatic.  

Although the Veteran reported an "occasional tremor" in August 2004, the part(s) of the part affected by the tremor was not specified and the tremor was noted to be absent upon evaluation.  Although a December 2004 VA treatment record reflects that a "fine resting tremor" of the left upper extremity was noted, the examining physician stated that such was "not likely" related to the Veteran's hyperthyroidism because "it is only involving the [left upper extremity]."  Blood testing completed in December 2004 reflected a depressed TSH level and normal free T3 and free T4 levels.  

Thereafter, VA treatment records reflect that the Veteran's diagnosed subclinical hyperthyroidism and his reported tremors were monitored closely.  An April 2006 VA treatment record reflects that the Veteran's left upper extremity tremors had improved upon prescription of primidone.  A June 2006 iodine thyroid uptake test shows a normal thyroid uptake of 12 percent and images of a normal thyroid.  An April 2010 blood test showed a low TSH level with normal free T3 and free T4 levels.  An August 2006 Pre-Immunization Screening Questionnaire reflects the Veteran's reports that he was experiencing "thyroid condition" and had been prescribed methimazole.  A June 2010 VA treatment record reflects that the Veteran was prescribed methimazole, but developed hypothyroidism as a result, and thus, the medication was discontinued.  Thereafter, the Veteran had a recurrence of subclinical hyperthyroidism, and a reduced dosage of methimazole was prescribed.  Although an essential tremor was noted, the body part(s) affected by such was not.  The physician stated that the Veteran was "clinically euthyroid today," and it was stated that he was "chemically borderline hyperthyroid before, probably autoimmune (Graves [disease]) in origin."  

A March 2011 VA treatment record reflects that the Veteran discontinued use of primidone, prescribed for management of tremors of the left upper extremity, eight months earlier.  Subsequently, he developed essential tremors in both upper extremities.  The Veteran was prescribed primidone in April 2011, and his subsequent VA treatment records in July 2011 reflect that the tremor of the right upper extremity subsided while the tremor in his left upper extremity decreased in severity.  Plasma testing in May 2011 reflected a low TSH level and a normal free T4 level.  

As the Veteran's claimed thyroid disorder and tremors of the left upper extremity both manifested during his service in the Army Reserves, the claims must be remanded to determine whether either disorder manifested during a period of ACDUTRA or INACDUTRA.  Further, it is unclear whether the Veteran's tremors of the left upper extremity are a manifestation of his diagnosed thyroid disorder or a separate disability which may be the result of his service or caused or aggravated by his diagnosed thyroid disorder.  As such, the Board has expanded the Veteran's claim to establish service connection for tremors of the left upper extremity to include entitlement under the theory of secondary service connection, and thus, the claims are inextricably intertwined.  See 38 C.F.R. § 19.31 (2011); Tyrues, 23 Vet. App. at 177; Parker v. Brown, 7 Vet. App. 116 (1994); Harris, 1 Vet. App. at 183; Schroeder, 212 F. 3d at 1271; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Veteran has not been notified of the criteria to establish a service connection claim under this theory of entitlement.  Upon remand, the Veteran and his representative should be provided such notice.  

The Veteran has not been afforded a VA examination in connection with these claims.  In light of the evidence recounted above showing symptomatology of a thyroid disorder and tremors of the upper left extremity during and since the Veteran's service in the Army Reserves, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed thyroid disorder and tremors of the upper left extremity.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  

Respiratory Disorder

The Veteran's service treatment records from his period of active service from June 1976 to September 1976 are devoid any instance of complaints of or treatment for a respiratory disorder.  While the medical professional noted a mild abnormality of one of the Veteran's breasts during his June 1976 entrance examination, the Veteran specifically denied experiencing tuberculosis, asthma, shortness of breath and pain or pressure in his chest at that time.  During the Veteran's service in the Army Reserves, on May 1986, December 1992, December 1997, October 1998, December 1998 and February 2001, he continued to deny such respiratory problems or that he ever lived with anyone who had tuberculosis.  Moreover, the Veteran showed negative purified protein derivative tuberculin (PPD) test results in April 1999, March 2000, February 2002, January 2003 and February 2003.  

An April 2003 record reflects that he was not in respiratory distress after possible exposure to carbon tetrachloride.  Upon the Veteran's return from Iraq, he reported exposure to "the TB germ" during his deployment and demonstrated a positive PPD test in March 2004.  However, the Veteran continued to deny symptomatology attributable to a respiratory disorder other than a "chronic cough or cough at night."  Upon evaluation in March 2004, no symptoms of active tuberculosis or other respiratory symptomatology were observed, chest x-rays were negative, the Veteran's chest was clear to auscultation anteriorly and posteriorly and he was referred for Isoniazid Preventative Therapy at the LaSalle County Health Department.  The Veteran commenced Isoniazid (INH) treatments in April 2004.  A November 2004 examination report reflects that the Veteran continued INH treatments, and, other than a "chronic cough or cough at night," he denied symptomatology of a respiratory disorder, to include active tuberculosis.  

VA treatment records dated from March 2005 to July 2011, as well as private treatment records from the LaSalle County Health Department dated in May 2005, reflect that the Veteran completed a nine-month cycle of INH treatments and had shown no active tuberculosis or positive PPD test results since March 2004.  

A July 2011 VA treatment record reflects the Veteran's reports that his mother recently developed active tuberculosis.  At that time, the Veteran did not remember the date of his last negative PPD test and was advised to follow-up at VA for a chest x-ray and/or PPD test.  There are no VA or private treatment records dated after July 22, 2011, associated with the record.  As such, the Board finds there is an indication in the record that additional evidence relevant to the Veteran's claim is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In order to comply with VA's duty to assist, the Board finds that a remand for further development is warranted.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, the Veteran's service in the Persian Gulf, and, while the Veteran has not been diagnosed with a respiratory disorder and a positive PPD test result is not a disability for the purposes of VA compensation, signs or symptoms of an upper or lower respiratory disorder may be manifestations of an undiagnosed illness or a chronic multisymptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the Veteran's claim has been expanded to include entitlement to service connection as due to an undiagnosed illness.  Schroeder, 212 F. 3d at 1271; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Veteran has not been notified of the criteria to establish a service connection claim under this theory of entitlement.  Upon remand, the Veteran and his representative should be provided such notice.  

The Veteran has not been afforded a VA examination in connection with this claim.  In light of the evidence recounted above showing a positive PPD test, complaints of a "chronic cough or cough at night" and the Veteran's mother recently developing active tuberculosis, the Board concludes that he should be afforded a VA examination to determine the nature and etiology of any respiratory disorder identified.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  

Low Back Disorder

During the Veteran's deployment in Iraq, in February 2004, he sought medical treatment complaining of low back pain which initially manifested when he was "climbing into [a] truck," and further reported that the pain worsened as the truck drove on a bumpy road.  The healthcare provider diagnosed low back pain and the Veteran was given and Individual Sick Slip noting the Veteran's complaints of back spasms.  The Veteran's March 2004 Post-Deployment Questionnaire and examination report reflects that he injured his low back while riding in a vehicle on a bumpy road.  The examiner diagnosed mild kyphosis of the low back, but noted that the Veteran's spine was within normal limits, with a full range of motion and not tender to palpation.  

The Veteran's VA treatment records reflect his complaints of low back pain, which were attributed to a musculoskeletal strain, and he was advised to perform gentle stretching exercises and to take Advil for pain when necessary.  He was afforded a VA examination in connection with his initial claim to establish service connection in April 2006, and was subsequently afforded another VA examination in May 2011 to ascertain the current nature, manifestations and severity of his service-connected low back disorder.  

After a review of the Veteran's VA claims file, the Board concludes that the May 2011 VA examination report is inadequate for the purposes of deciding the Veteran's claim, and thus, another VA examination is necessary.  Evidence associated with the VA claims since the May 2011 VA examination reflects that his service-connected low back disability has increased in severity.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2.  Specifically, while the Veteran denied radicular pain associated with his service-connected low back disability at the May 2011 VA examination, a July 2011 VA treatment records reflects that he reported experiencing low back pain which radiated to his right thigh.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, the diagnostic criteria for evaluating symptomatology of the spine specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5237 - 5243, Note (1).  

In light of above, upon remand, the Veteran should be afforded a VA examination to determine the current nature, severity, and manifestations of his service-connected low back disability.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with adequate notice of the criteria necessary to substantiate claims for service connection under the theories of secondary service connection and undiagnosed illnesses.  

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his alleged disorders being remanded herein, to include treatment records associated with the implantation of nasal plugs "in the 1980's."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all records of VA treatment dated after July 22, 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the NPRC, Records Management Center and any other appropriate location to request the complete service personnel records corresponding to the Veteran's active service in the Navy from June 1976 to September 1976, and from the Army from January 2003 to May 2004, as well as his complete service personnel records corresponding to his service in the Army Reserves between May 1986 and January 20, 2003, and between May 16, 2004, and July 2007.  All records obtained must be associated with the Veteran's VA claims file.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  The RO must then determine the specific dates of when the Veteran served on ACDUTRA versus INACDUTRA for all period of service in the Army Reserves.  Based on this review, the RO must create a timeline of these dates and associate this timeline with the Veteran's claims file.  

5.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the nature and etiology of any tremors of the upper left extremity, thyroid disorder, headache disorder, sinus disorder or respiratory disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include pulmonary function testing, PPD testing, x-ray testing or blood testing, if the examiner determines they are necessary to provide the requested opinions.  Following a review of the evidence of record, to include the summary of the Veteran's service, with his confirmed periods of ACDUTRA and INACDUTRA, the clinical examination, and with consideration of the Veteran's statements, the examiner must address the following:  

a.  The examiner must provide an opinion as to whether any thyroid disorder found is related to his active duty service, or to any incident therein, to include exposure to carbon tetrachloride, fuels, to include JP 8, or smoke from burning trash and feces while he was stationed in Iraq.  

In addition, the VA examiner must provide an opinion as to whether the Veteran has a thyroid disorder which had its onset during any period of the Veteran's service, and if so, which period.  

b.  The VA examiner must provide an opinion as to whether any tremor of the left upper extremity identified is a manifestation of an identified thyroid disorder, or a separate disorder which was caused or aggravated by an identified thyroid disorder.  

The examiner must also provide an opinion as to whether any tremor of the left upper extremity identified is related to his active duty service, or to any incident therein, to include exposure to carbon tetrachloride, fuels, to include JP 8,  or smoke from burning trash and feces while he was stationed in Iraq.  

In addition, the VA examiner must provide an opinion as to whether the Veteran has tremors of the left upper extremity which had an onset during any period of the Veteran's service, and if so, which period.  

c.  The examiner must provide an opinion as to whether any respiratory disorder found is related to his active duty service, or to any incident therein, to include exposure to carbon tetrachloride, fuels, to include JP 8, or smoke from burning trash and feces while he was stationed in Iraq.  

In addition, the VA examiner must provide an opinion as to whether the Veteran has a respiratory disorder which had its onset during any period of the Veteran's service, and if so, which period.  

d.  The examiner must provide an opinion as to whether any sinus disorder found is related to his active duty service, or to any incident therein, to include exposure to carbon tetrachloride, fuels, to include JP 8, or smoke from burning trash and feces while he was stationed in Iraq.  

In addition, the VA examiner must provide an opinion as to whether the Veteran has a sinus disorder which had its onset during any period of the Veteran's service, and if so, which period.  

e.  The examiner must provide an opinion as to whether any headache disorder identified is related to his active duty service, or to any incident therein, to include exposure to carbon tetrachloride, fuels, to include JP 8, or smoke from burning trash and feces while he was stationed in Iraq.  

In addition, the VA examiner must provide an opinion as to whether the Veteran has a headache disorder which had an onset during any period of the Veteran's service, and if so, which period.  

Also, the VA examiner must provide an opinion as to whether any headache disorder identified was caused or aggravated by an identified sinus disorder.  

f.  The examiner must provide an opinion as to whether the Veteran has chronic symptoms, to include signs or symptoms involving the upper or lower respiratory system, and/or headaches which results from an undiagnosed illness.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

6.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the etiology of any right ear hearing loss found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and consideration of the Veteran's statements, the examiner must render an opinion as to whether the Veteran has a right ear hearing loss disability which is related to the his military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

7.  Thereafter, the RO must make arrangements for the Veteran to be afforded the appropriate VA examination to determine the severity of his service-connected chronic lumbar spine strain with degenerative changes and degenerative disc disease.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings should be reported in detail.  All indicated testing must be conducted, including a thorough neurological examination.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.  

The report of examination must include a complete rationale for all opinions expressed. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

8.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

9.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

10.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated, with consideration of PGW undiagnosed illnesses.  Thereafter, if any benefit on appeal is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


